Sonathi ai Stlver Crossroad Tower
80-02 ‘Mew Gardens Koad, Suite #31 6, Hew Gardens, NY. 11415

Attorney at Law
_ (718) 520-1010
of Counsel Fax No. (718)575-9842
Stephen DZ Fein jaanplata@ aol com
Sennifer Beinert

Paul C. Herson

March 19, 2020

Hon. Brian M. Cogan

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Jagdev and Kuldeep Singh v. Singh et al
19 CV 6927
Dear Judge Cogan:

Iam writing as the attorney for the plaintiffs in the above entitled action.
Tam writing to request an fourth adjournment of the Initial Conference presently set for
March 24, 2020 at 5:45 P.M.

Plaintiff has served the Supplemental Summons and Amended Complaint
on all defendants. No one has, as of yet, appeared for any defendant.

Plaintiff mistakenly communicated with the Court that defendant Western
Surety had been served. An affidavit of service had been filed indicating that to be so but
the affidavit actually only confirmed an attempt to serve but no actual service. Plaintiff
has since then served Western and the affidavit has been filed today. See Docket #20.

Plaintiff has also made application today for a certificate of default as
previously directed.

   

As a result, it is requested that thevnitial conference be adjourned a third
time to allow the defendant Western to ti wely ans CE

JIS/eb
